DETAILED ACTION
This action is made in response to the request for continued examination filed on June 23, 2022. This action is made non-final.
Claims 1-20 are pending. Claims 1, 8, 14, and 19 have been amended. Claims 1, 8, and 14 are independent claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 12, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatenable over Oshima (USPPN: 2016/0054859; hereinafter Oshima) in further view of Midholt et al. (USPPN: 2016/0239126; hereinafter Midholt)
	As to claim 1, Oshima teaches A non-transitory computer readable medium comprising computer readable code executable by one or more embodiments (e.g., see Fig. 4, [0047]) to: 
	obtain image data for a finger and a target surface (e.g., see Fig. 6, [0057]-[0059] teaching obtaining image data for a surface and a hand/finger); 
	identify a touch region on the target surface where the finger makes contact with the target surface, wherein the touch region comprises a first portion of the target surface (e.g., see Figs. 6, 8, 10, 12, [0072], [0095], [0111] teaching determining touch position on the surface, the touch position comprising a first portion of the surface); 
	determine a directional 3D ray consistent with a pointing direction of the finger in the image data (e.g., see Fig. 8, [0032], [0034], [0063], [0075], [0077] teaching determining a three-dimensional fingertip direction); and 
	estimate a target region on the target surface based on the touch region and the pointing direction, wherein the target region comprises a portion of the target surface [intersected by the directional 3D ray], and wherein the estimated target region comprises a second portion of the target surface different from the first portion of the target surface (e.g., see Figs. 6-12, [0072], [0085], [0095], [0098], [0111] teaching estimating the true fingertip position on the surface based on the previously determined touch position and a fingertip direction, wherein the true fingertip position extends from the previously determined touch position in the direction of the pointing direction of the finger and the true touch position is a different region on the surface). 
	While Oshima teaches estimating a true fingertip position at least partially based on the direction of the finger pointing direction and notifying the control unit of the estimated touch gesture and the 3D coordinates of the touch position, Oshima fails to explicitly teach the target region comprises a portion of the target surface intersected by the directional 3D ray and trigger an event based on the touch detected at the touch region, wherein the event is determined based on the estimated target region.
	However, in the same field of endeavor of determining touch inputs, Midholt teaches the target region comprises a portion of the target surface intersected by the directional 3D ray (e.g., see Figs. 3-5, [0059] wherein a corrected touch position is determined based on a portion of the target surface that intersects the finger orientation direction); and trigger an event based on the touch detected at the touch region, wherein the event is determined based on the estimated target region (e.g., see Fig. 14, [0088] wherein an operation which depends on the corrected touch position is executed after detecting the actual touch position). Accordingly, it would have been obvious to modify Oshima in view of Midholt with a reasonable expectation of success. One would have been motivated to make such a modification to improve upon detected touch inputs by taking into account finger orientation thereby reducing the discrepancy between where a user thinks they have pressed (e.g., see [0058] of Midholt).

	As to claim 5, the rejection of claim 1 is incorporated. Oshima further teaches wherein the computer readable code to determine the pointing direction of the finger further comprises computer readable code to: detect a hand position in the image data, wherein the pointing direction is further determined according to the hand position (e.g., see Figs. 6, 7, [0063], [0076], [0078] wherein the direction of the finger includes detecting a hand position on the image data).  

As to claim 8 and 12, the claims are directed to the system implementing the non-transitory medium of claims 1 and 5 and are similarly rejected. 

As to claim 14 and 18, the claims are directed to the method of the non-transitory medium of claims 1-5 and are similarly rejected.


Claims 2-3, 7, 9-10, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima and Midholt, as applied above, and in further view of Kinstner et al. (USPPN: 2018/0158249; hereinafter Kinstner).
	As to claim 2, the rejection of claim 1 is incorporated. Oshima fails to teach further comprising computer readable code to: estimate a geometric property of the target surface based on the estimated target region; process surface depth information of the target region based on the geometric property; and determine a touch status based on the target surface depth information.  
	However, in the same field of endeavor of detecting touch inputs in three-dimensional space, Kinstner teaches estimate a geometric property of the target surface based on the estimated target region (e.g., see [0011], [0078], [0079] wherein selectable objects have an associated geometry type); process surface depth information of the target region based on the geometric property (e.g., see Fig. 2, [0092]-[0094] teaching determining an interaction volume (i.e., surface depth information) of the object based on the geometry type); and determine a touch status based on the target surface depth information (e.g., see [0092]-[0094] wherein an interaction is determined based on the surface depth information). Accordingly, it would have been obvious to modify Oshima-Midholt in view of Kinstner to enhance visual experience when interacting with virtual objects using a head-mounted display (e.g., see [0002]-[0004] of Kinstner).

	As to claim 3, the rejection of claim 2 is incorporated. Kinstner further teaches further comprising computer readable code to: provide digital information associated with the target region (e.g., see Fig. 8, [0109], [0121], [0127] wherein digital information is provided in an area associated with the target region); and 
	trigger an event based on the associated digital information and the touch status (e.g., see Fig. 8, [0109], [0121], [0127] wherein an event is triggered based on the provided digital information and determined touch).  

	As to claim 7, the rejection of claim 1 is incorporated. Oshima-Midholt fail to teach wherein the image data comprises a depth image obtained by a head mounted device. However, in the same field of endeavor of detecting touch inputs in three-dimensional space, Kinstner teaches wherein the image data comprises a depth image obtained by a head mounted device (e.g., see Figs. 13, [0151] wherein depth image is obtained by a head mounted device). Accordingly, it would have been obvious to modify Oshima-Midholt in view of Kinstner to replace or enhance our visual experience (e.g., see [0002]-[0004] of Kinstner).

	As to claims 9-10, the claims are directed to the system implementing the non-transitory medium of claims 2-3 and are similarly rejected.
	
	As to claims 15-16 and 20, the claims are directed to the method of the non-transitory medium of claims 2-3 and 7 and are similarly rejected.

Claims 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima and Midholt, as applied above, and in further view of Holz et al. (USPN: 9,868,449; hereinafter Holz).
	
	As to claim 4, the rejection of claim 1 is incorporated. Oshima teaches detect a first [joint] and a second [joint] of the finger in the image data, wherein the pointing direction is further determined according to a point in space of each of the first [joint] and the second [joint] (e.g., see Fig. 7, [0066], [0077] teaching detecting a pointing direction from a detected finger base and another portion on the finger). While Oshima teaches that the pointing direction can include the base of the finger and another point on a portion of the finger Oshima-Midholt fail to explicitly teach a first joint and a second joint. 
	However, in the same field of endeavor of gestures in three-dimensional space, Holz teaches detect a first joint and a second joint of the finger in the image data (e.g., see Figs. 2, 3, 13:51-14:10 wherein the detected portions of a hand image data include various joints). Accordingly, it would have been obvious to modify Oshima-Midholt in view of Holz to improve finger determination and minimize errors of user input (e.g., see 22:7-34 of Holz).

	As to claim 11, the claim is directed to the system implementing the non-transitory medium of claim 4 and is similarly rejected.
	
	As to claim 17, the claim is directed to the method of the non-transitory medium of claim 4 and is similarly rejected.

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima and Midholt, as applied above, and in further view of Katz (USPPN: 2016/0179205; hereinafter Katz).

	As to claim 6, the rejection of claim 1 is incorporated. Oshima-Midholt fail to teach computer readable code to: detect a gaze vector of a user associated with the finger; and refine the target region according to the gaze vector.  
	However, in the same field of endeavor of touch inputs in three-dimensional space, Katz teaches computer readable code to: detect a gaze vector of a user associated with the finger (e.g., see Fig. 1, [0041], [0057], [0123] detecting a line of sight (i.e., gaze vector)); and refine the target region according to the gaze vector (e.g., see Fig. 1, [0065], [0070] teaching using the line of sight and pointing direction to improve gesture pointing location determination). Accordingly, it would have been obvious to modify Oshima-Midholt in view of Katz to improve techniques for detecting an inputting touch-free gestures (e.g., see [0003] of Katz).

	As to claim 13, the claim is directed to the system implementing the non-transitory medium of claim 6 and is similarly rejected.
	
	As to claim 19, the claim is directed to the method of the non-transitory medium of claim 6 and is similarly rejected.

Relevant Art not Cited
	As a courtesy, the following references have been found to be relevant to Applicant’s disclosure. Applicant is encouraged to review the references prior to submitting their amendments/remarks.
Tretter et al. (USPPN: 2016/0231862): identifying a target touch region of a touch-sensitive surface based on an image
Woo et al. (USPPN: 2017/0154471): apparatus and method for providing augmented reality interaction service
Yajima et al. (USPPN: 2017/0161957): information processing apparatus, display apparatus, information processing method, and program
Okamoto et al. (USPPN: 2018/0217671): remote control apparatus, remote control method, remote control system, and program
Froment et al. (USPN: 9,280,234): input correction for touch screens

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179